                   Case 19-20831-jra         Doc 70        Filed 10/21/19    Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION
In re:                                                 )       Case No. 19-20831-JRA
                                                       )
John Mileusnic ,                                       )       Chapter 13
                                                       )
Debtor.                                                )       Judge James R. Ahler

               OBJECTION TO CONFIRMATION OF AMENDED CHAPTER 13 PLAN
         COMES NOW, Capital One Auto Finance, a division of Capital One, N.A. (“Creditor”), to object to

confirmation of Amended Chapter 13 Plan (“Plan”) filed by John Mileusnic (hereafter referred to as
“Debtor”) and states the following:
                                              BACKGROUND

          1.      On April 04, 2019, Debtor filed a voluntary bankruptcy petition ("Petition") under Chapter
13 of Title 11 of the United States Code.

          2.      Creditor holds a security interest in the vehicle identified as a 2013 TOYOTA RAV4
Utility 4D XLE 2WD I4, VIN # 2T3WFREV7DW053491 (the “Collateral”). Copies of the installment

sales contract (“Contract”) and proof of the Certificate of Title are attached as Exhibits “A” and “B,”
respectively.

          3.      Creditor timely filed a Proof of Claim in the amount of $13,090.13 on April 30, 2019
(“POC”). See Claim #1. The POC has not been objected to by Debtor or any other party.

          4.      The Collateral was acquired by Debtor for personal use.
          5.      The balance owed under the Sales Contract at the time of Petition is $13,090.13.

          6.      The Amended Chapter 13 Plan filed proposes to pay Creditor’s claim in the amount of

$6,000.00 at 0.00% interest over the term of 60 months.




                                                      1
                 Case 19-20831-jra          Doc 70        Filed 10/21/19      Page 2 of 4




                                     GROUNDS FOR OBJECTION
     Creditor objects to the Plan for the following reasons:

       7.      The Plan fails to pay the full replacement value of the Collateral. In a Chapter 13

bankruptcy, a debtor may confirm a plan over a creditor’s objection only if the plan provides the creditor

the full value, as of the effective date of the plan, of the allowed amount of the secured claim. 11 U.S.C.
§ 1325(a)(5)(B). The allowed amount of such a claim is determined based on the replacement value a

retail merchant would charge for a property of a similar age and condition. 11 U.S.C. § 506(b).

       8.      In the case at bar, the estimated replacement value a retail merchant would charge for the
Collateral is $14,750.00. A copy of the vehicle valuation is attached as Exhibit “C.” To the extent that the

Plan does not pay the full value of the claim, Creditor objects to the confirmation of the Plan.

       9.      The Plan also fails to pay the applicable prime interest rate. Additionally, the debtor must

pay the present value of the secured claim by paying the creditor a discount rate of interest as measured
by the formula rate expressed by the United States Supreme Court in Till v. SCS Credit Corp., 541 U.S.

465 (2004). The current prime rate of interest is 5.000%. To the extent that the Plan proposes to pay less

than the prime interest rate, Creditor objects to the confirmation of the Plan.

       10.     Further, the Plan does not provide for equal monthly payments to Creditor. The Code
requires that a plan may be confirmed over an objection of a secured creditor only if the payments made

under the plan are “in equal monthly amounts.” 11 U.S.C. § 1325(a)(5)(B)(iii)(I). To the extent that the
Plan provides payments to Creditor on a pro rata basis, Creditor objects to the confirmation of the Plan.
     WHEREFORE, Creditor prays that the Court deny confirmation of the Amended Chapter 13 Plan,

and dismiss the Chapter 13 case, or, in the alternative, convert the case under Chapter 7 of the
Bankruptcy Code.




                                                      2
               Case 19-20831-jra   Doc 70       Filed 10/21/19    Page 3 of 4




Dated: October 21, 2019                     Respectfully Submitted:
                                            /s/ Evan Lincoln Moscov
                                            Evan Lincoln Moscov
                                            Law Office of Evan Moscov
                                            325 Washington St.,
                                            Waukegan, IL 60085
                                            Telephone: (312) 969-1977
                                            evan.moscov@moscovlaw.com
                                            Attorney for Capital One Auto Finance, a division of
                                            Capital One, N.A.




                                            3
                 Case 19-20831-jra          Doc 70         Filed 10/21/19      Page 4 of 4



                                      CERTIFICATE OF SERVICE

      I hereby certify that on October 21, 2019 a copy of the Objection to Confirmation of Amended
Chapter 13 Plan was filed electronically. Notice of this filing will be sent to the following parties through
the Court's Electronic Case Filing System. Parties may access this filing through the Court's system.
Trustee
Paul R. Chael
401 West 84th Drive
Suite C
Merrillville, IN 46410


U.S. Trustee
Nancy J. Gargula
100 East Wayne Street
5th Floor
South Bend, IN 46601

      I hereby certify that on October 21, 2019 a copy of the Objection to Confirmation of Amended
Chapter 13 Plan was sent via first class U.S. Mail, postage pre-paid, to the following individuals:

Debtor(s)
John Mileusnic
325 Plum Creek Drive
Schererville, IN 46375

                                                              /s/ Evan Lincoln Moscov
                                                              Evan Lincoln Moscov




                                                       4
